 

Exhibit 10.1
 
AGREEMENT OF PURCHASE AND SALE
(Hillsborough Avenue, Tampa, FL)
 
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
by and between JEFFREY I. WOOLEY, an individual (“Seller”) and ASBURY AUTOMOTIVE
TAMPA, L.P., a Delaware limited partnership (“Purchaser”), and is effective as
of the Effective Date (as defined in Section 1.2 below)
 
R E C I T A L S:
 
A.Seller is the owner of the Property (as defined in Section 1.2 below).
 
B.Seller is leasing the property to Purchaser pursuant to the Existing Lease (as
defined in Section 1.2 below).
 
C.Hyundai, Nissan and Smart dealerships are currently operated on the Property
by affiliates of Purchaser pursuant to subleases with Purchaser.
 
D.Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property from Seller, on and subject to the terms of this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants set out in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
 
ARTICLE 1    
: RECITALS AND DEFINITIONS

 
1.1Recitals. The Recitals set out above are true and correct and are a part of
this Agreement.
 
1.2Certain Definitions. When used in this Agreement, the following terms shall
have the respective meanings set out below:

1

--------------------------------------------------------------------------------

 

 
Articles:
The numbered articles of this Agreement, such as this Article 1. All references
in this Agreement to Articles shall, unless otherwise indicated, refer to the
Articles within this Agreement.
 
Broker:
None.
 
Closing:
The consummation of the purchase and sale contemplated by this Agreement by the
deliveries required by Article 9.
 
Closing Date:
 December 30, 2010, or January 5, 2011, if such later date is elected by Seller
by written notice to Purchaser given prior to December 24, 2010. The Closing
Date is subject to extension as provided for in Section 7.3 (Extension of
Closing Date) and in Section 8.3 (Adamo Drive Lease).
 
County:
Hillsborough County, Florida.
 
Effective Date:
The day that Agreement is executed by the last of Seller and Purchaser
(including the initialing of any changes made after the execution by the first
of Seller and Purchaser).
 
Existing Lease:
The First Amended and Restated Lease Agreement made and effective the 17th day
of September 1998, as amended by First Amendment to First Amended and Restated
Lease Agreement dated June 20, 2003, pursuant to which Purchaser is leasing the
Property from Seller.
 
Improvements:
All buildings and all other improvements located upon the Land, together with
all of the base building systems and fixtures related thereto (and all
replacements or additions thereto between the Effective Date and the Closing
Date).
 
Land:
The approximately 15.85 acres of land located south-west of the intersection of
Hillsborough Avenue and Dale Mabry Highway in Hillsborough County, Florida and
legally described on Exhibit A of this Agreement. Seller does not warrant the
area of the Land.
 
Property:
The Land and the Improvements, together with all privileges, rights, easements,
hereditaments, and appurtenances, including, but not limited to: (i) appurtenant
easement, use, and development rights; (ii) all right, title and interest in and
to any streets, alleys, passages and other rights-of-way included therein or
adjacent thereto (before or after the vacation thereof); (iii) all shrubs,
trees, plants and other landscaping on the Land; and (iv) all oil, gas, water
and mineral rights owned by Seller.
 
Public Records:
The official public records of the County.
 
Purchase Price:
The consideration payable by Purchaser to Seller for the Property, as provided
for in Article 2.
 
Section(s):
The numbered sections and subsections of this Agreement, such as this Section
1.1. All references herein to Sections shall, unless otherwise indicated, refer
to the Sections within this Agreement.
 
Tangible Personal Property:
All fixtures, equipment and other tangible personal property, if any, belonging
to Seller and situated on or in the Property; excluding, however, Seller's
furniture, furnishings and personal effects located within Seller's Office,
which Seller will continue to be entitled to occupy pursuant to the Executive
Office Lease described in Section 5.3.
 
Title Insurer:
Old Republic National Title Insurance Company

 
ARTICLE 2    
: PURCHASE AND SALE AND PURCHASE PRICE

 
2.1Purchase and Sale. Subject to the conditions and on the terms contained in
this Agreement, on the Closing Date, Seller shall convey fee simple title to the
Property to Purchaser (or a permitted assignee of Purchaser), subject only to
the Permitted Title Exceptions (as defined in Article 3 below).
 
2.2Purchase Price. The Purchase Price is Sixteen Million Eight Hundred and Five
Thousand

2

--------------------------------------------------------------------------------

 

Dollars ($16,805,000.00).
 
2.3Payment of Purchase Price. On the Closing Date, Purchaser shall pay the
Purchase Price, as adjusted by the prorations and credits provided for by this
Agreement, by cashier's check or wire transfer to the Title Insurer, as
contemplated by Article 9.
 
ARTICLE 3    
: TITLE AND SURVEY

 
3.1Title Commitment and Survey. Prior to the Effective Date, Purchaser has
obtained a Title Commitment from the Title Insurer for issuance of an ALTA
owner's title insurance policy insuring Purchaser's title to the Property in the
full amount of the Purchase Price (the “Title Commitment”) and a Survey of the
Property (the “Survey”). A copy of the Title Commitment and the Survey have been
provided to Seller.
 
3.2Permitted Title Exceptions. Purchaser and Seller have agreed that the
Property will be conveyed and accepted subject only to the title exceptions set
out on Exhibit B (the “Permitted Title Exceptions”).
 
3.3Title Policy. Purchaser agrees to accept title to the Property at Closing
subject to the Permitted Title Exceptions. It shall be a condition to Closing
that Purchaser be able to obtain an unconditional commitment for the issuance of
an ALTA owner's title insurance policy (the “Title Policy”) issued in accordance
with the Title Commitment by the Title Insurer, insuring that Purchaser is
vested with good and marketable fee simple title to the Property, subject to no
exceptions except the Permitted Title Exceptions. Seller will deliver to the
Title Insurer, at or prior to the Closing Date, such documentation as may be
reasonably required by the Title Insurer to satisfy the requirements for the
issuance of the Title Policy as they relate to the owner or seller of the
Property.
 
3.4Transactions Affecting Property. From the Effective Date through the Closing,
Seller shall not, without Purchaser's prior written consent, do, allow, or agree
to do any of the following: (i) sell, encumber or grant any interest in or place
or cause to be placed any restriction on the Property or any part thereof; (ii)
waive, release or transfer any right or privilege appurtenant to the Property;
(iii) take any action that would impair Purchaser's interest under this
Agreement or in or to the Property or which will prevent Seller's or Purchaser's
full performance of its obligations under this Agreement; or (iv) take any
action which violates the Existing Lease.
 
ARTICLE 4    
: POSSESSION, PRORATIONS AND EXPENSES

 
4.1Possession of Property. Except to the extent of one of more subtenants of
Purchaser in possession, Purchaser currently has possession of the Property
pursuant to the Existing Lease.
 
4.2Prorations. Under the Existing Lease, Purchaser is responsible for all real
estate taxes, assessments and other items of expense and is entitled to any
sublease rents and other items of income in connection with the Property,
therefore, there will be no prorations at Closing, except as provided for in
Section 4.3 (Rent Proration).
 
4.3Rent Proration. Rents under the Existing Lease will be prorated as of
Closing, with all days prior to the actual date of Closing allocated to Seller
and all days from and including the date of Closing allocated to Purchaser.
 
4.4Purchaser's Closing Expenses. Purchaser shall pay (i) the fees, costs and
expenses incurred

3

--------------------------------------------------------------------------------

 

in connection with Purchaser's due diligence inspections and investigations;
(ii) the fees, costs and expenses of Purchaser's designated representatives and
attorneys, except as prescribed in Section 10.4; (iii) all costs and expenses
relating to or in connection with any financing of the purchase of the Property
by Purchaser; (iv) the cost of the Survey; (v) one-half of the search fees and
premiums for the Title Commitment and Title Policy; and (vi) one-half of all
documentary stamp taxes, local surtaxes and any other transfer taxes and fees
due with respect to the conveyance of the Property and the recordation of the
conveyance deed.
 
4.5Seller's Closing Expenses. Seller shall pay (i) the fees, costs and expenses
of the Seller's designated representatives and attorneys, except as prescribed
in Section 10.4; (ii) one-half of the search fees and premiums for the Title
Commitment and Title Policy; and (iii) one-half of all documentary stamp taxes,
local surtaxes and any other transfer taxes and fees due with respect to the
conveyance of the Property and the recordation of the conveyance deed.
 
4.6Billboard Lease. The Property is subject to a billboard lease entitled 3M
Lease Renewal Agreement (the “Billboard Lease”). Seller represents and warrants
that the Billboard Lease remains in effect as originally entered into by
Seller's predecessor in title Margol Properties and has never been amended or
modified by Seller and that to the best of Seller's actual knowledge (as defined
in Section 6.2), the current extension term expires in March 31, 2011. The Base
Rental under the Billboard Lease will be prorated as of Closing, with all days
prior to the actual date of Closing allocated to Seller and all days from and
including the date of Closing allocated to Purchaser. Any Base Rent or
Percentage Rent for the period prior to the Closing was collected or may be
collected by Seller and is the property of Seller; except that Purchaser shall
be entitled to collect and retain the entire Percentage Rental for the current
year under the Billboard Lease. If either Purchaser or Seller receives any sums
under the Billboard Lease belonging to the other hereunder, the receiving party
will remit such sums to the entitled party within ten (10) days of receipt
thereof, which obligation shall survive Closing.
 
ARTICLE 5    
: EXISTING LEASE AND EXISTING OFFICE}

 
5.1Continuing Obligations. Except as expressly provided for herein, nothing in
this Agreement is intended to alter the Existing Lease or any of the Purchaser's
or Seller's rights or obligations thereunder. The termination of this Agreement,
for any reason, shall have no effect on the Existing Lease which shall continue
in full force and effect.
 
5.2Security Deposit. A Security Deposit in the amount of Eighty-Eight Thousand
Dollars ($88,000) is being held by Seller (as “Landlord”) under the Existing
Lease. Concurrently with Closing, the Existing Lease is to be terminated by the
Lease Termination Agreement provided for in Article 9 and the Security Deposit
will be refunded to Purchaser or credited against the Purchase Price as part of
the Closing.
 
5.3Lease of Existing Office. Seller currently occupies a single executive office
within the Improvements (“Seller's Office”). At Closing, Purchaser and Seller
will enter into a lease in the form attached to this Agreement as Exhibit C (the
“Executive Office Lease”) providing for Seller's continued use of Seller's
Office on and in accordance with the terms and conditions of the Executive
Office Lease.
 
ARTICLE 6    
: REPRESENTATIONS AND WARRANTIES

 
6.1Representations and Warranties of Purchaser. To induce Seller to execute,
deliver and perform this Agreement, Purchaser hereby represents and warrants to
Seller on and as of the Effective Date as follows:
 

4

--------------------------------------------------------------------------------

 

(a)Accuracy of Representations. All representations and warranties of Purchaser
appearing in the other Articles and Sections of this Agreement are true, correct
and complete in all material respects.
 
(b)Authorization. Subject to Section 8.2 (Board Approval), Purchaser has full
capacity, right, power, and authority to execute, deliver and perform this
Agreement and all documents to be executed by Purchaser pursuant hereto, and all
required actions and approvals therefor have been duly taken and obtained. The
individuals signing this Agreement and all other documents executed or to be
executed pursuant hereto on behalf of Purchaser are and shall be duly authorized
to sign the same on Purchaser's behalf and to bind Purchaser thereto. This
Agreement and all other documents to be executed pursuant hereto by Purchaser
are and shall be binding upon and enforceable against Purchaser.
 
6.2Representations and Warranties of Seller. To induce Purchaser to execute,
deliver and perform this Agreement, Seller hereby represents and warrants to
Purchaser on and as of the Effective Date as follows:
 
(a)Accuracy of Representations. All representations and warranties of Seller
appearing in the other Articles and Sections of this Agreement are true, correct
and complete in all material respects.
 
(b)Authorization. Seller has full capacity, right, power and authority to
execute, deliver and perform this Agreement and all documents to be executed by
Seller pursuant hereto, and all required action and approvals therefor have been
duly taken and obtained. This Agreement and all documents to be executed
pursuant hereto by Seller are and shall be binding upon and enforceable against
Seller.
 
(c)Title. To the best of Seller's actual knowledge, Seller owns undisputed
marketable fee simple title to the Property free of all liens and encumbrances,
except for the Existing Lease and matters recorded in the Public Records.
 
(d)No Knowledge of Certain Events. Seller has received no written notice of and
to the best of Seller's actual knowledge (other than as may have been disclosed
in writing to Purchaser) there exists no (i) contemplated change in the zoning
or land use plan category of the Property or any lands adjoining the Property;
(ii) contemplated condemnation or widening, change in grade or limitation of use
impacting any roadway adjoining the Property, (iii) contemplated special
assessment against the Property, or (iv) violation of law, regulation, permit,
court order or other legal requirement with respect to the Property, or any
pending or contemplated enforcement action alleging any such violation.
 
(e)No Other Rights of Acquisition. Other than pursuant to this Agreement, there
is no outstanding right or option to lease or acquire the Property or any part
thereof granted by Seller.
 
(f)No Binding Documents. Other than as recorded in the Public Records, there are
no agreements entered into by Seller which will bind Purchaser or the Property
after Closing.
The representations and warranties of Seller are subject to those matters
disclosed in Seller's October 21, 2010 letter to Purchaser (the “Disclosure
Letter”), which relates to both the Property and the Adamo Drive Property (as
defined in Section 8.3). A copy of the Disclosure Letter is attached to this
Agreement as Attachment #1.
As used in this Agreement the term “to the best of Seller's actual knowledge”
means only the actual knowledge and current recollection of the Seller at the
time the representation and warranty is made, and does not imply any
investigation of the underlying facts. Purchaser acknowledges that (i) Purchaser
not Seller is in possession

5

--------------------------------------------------------------------------------

 

of the Property, (ii) as a result of not having possession, Seller's knowledge
of the Property is limited, and (iii) Seller has not undertaken any special
investigation or review in connection with giving the foregoing representations
and warranties.
Seller agrees to promptly notify Purchaser if it becomes aware of any
transaction or occurrence prior to the Closing which would make any of the
representations or warranties set in this Section untrue in any material respect
and, except to the extent of such notification, the representations and
warranties in this Section shall be deemed to be recertified by Seller on (and
shall survive) the Closing Date.
6.3Sales Taxes Under Existing Lease. Under the Existing Lease Purchaser (as
Tenant) has remitted to Seller (as Landlord) the sales taxes due in connection
with the rental paid under the Existing Lease. In accordance with applicable
laws and regulations, after Closing, Seller shall file a final return relative
to the Existing Lease and pay any sales taxes (and any interest or penalties
assessed in connection therewith) due pursuant to Florida Statutes, Section
212.031 relative to the Existing Lease; provided that Seller's obligation to pay
the sales taxes is conditioned upon having actually received the sales tax from
Purchaser under the Existing Lease. Seller shall indemnify, defend and hold
Purchaser harmless from and against any claim and related costs and expenses
(including attorneys fees) arising out of Seller's failure to remit any sales
tax actually received from Purchaser to the State of Florida as required by
applicable laws and regulations.
 
6.4Property Is Being Sold On An “AS IS” Basis. Purchaser acknowledges and agrees
that the sale of the Property to Purchaser is being made on an “as is” basis,
without any representation or warranty of any kind or nature, except for the
representations and warranties expressly set out in this Agreement or in the
Closing documents. Purchaser's acknowledges that it has had an adequate
opportunity to independently investigate the Property and to determine that the
Property is, in all respects, acceptable to Purchaser.
 
6.5Seller Deliveries. Seller shall deliver to Purchaser such documents,
materials and other information relative to the Property (or any part thereof)
as Purchaser may reasonably request, within five (5) days of a written request.
The delivery requirement under this Section is limited to documents, materials
and other information to the extent within Seller's or its agent's possession or
control. Any documents, materials or other information delivered hereunder will
be delivered without any representation or warranty of any kind, including as to
their accuracy or completeness; provided that Seller shall notify Purchaser,
concurrently with any such delivery, of any inaccuracy or other defect in any
item delivered of which Purchaser has actual knowledge.
 
ARTICLE 7    
: CONDEMNATION AND CASUALTY

 
7.1Condemnation. If, after the Effective Date and prior to the Closing Date, all
or any portion of the Property is taken by exercise of the power of eminent
domain (or deed in lieu thereof) or any proceedings are instituted or threatened
to effect such a taking (each, a “Taking Event”), this Agreement will not be
affected thereby, but in such an event Seller shall assign (or pay, to the
extent actually received) to Purchaser at Closing all condemnation awards or
claims arising out of the Taking Event as they relate to the Property.
 
7.2Damage or Destruction. If, after the Effective Date and prior to the Closing
Date, all or any portion of the Property shall be damaged by one or more
incidents of vandalism, the elements, fire or other casualty (a “Casualty
Event”), this Agreement will not be affected thereby, but in such an event,
Seller shall assign and/or pay to Purchaser at Closing all insurance proceeds
(and other related claims, if any) collected, claimed or recoverable by Seller
with respect to the damage.
 

6

--------------------------------------------------------------------------------

 

7.3Extension of Closing Date. In the event of a Taking Event or Casualty Event,
Purchaser may, by notice to Seller, extend the Closing Date by up to ten (10)
business days.
 
ARTICLE 8    
: PURCHASER'S CONTINGENCIES

 
8.1Due Diligence Contingency. Purchaser acknowledges that it has completed its
general due diligence review of the Property prior to the Effective Date and
waives any further general due diligence contingency.
 
8.2Board Approval. The final approval of the Board of Director of Asbury
Automotive Group, Inc., of this Agreement (the “Board Approval”) is a condition
precedent to the obligation of the Purchaser to consummate the Closing. The
granting or denying of the Board Approval shall be in the sole discretion of the
Board of Directors. In the event the Board Approval is not obtained on or before
the Closing Date, Purchaser may terminate this Agreement by written notice to
Seller.
 
8.3Adamo Drive Lease. Purchaser and Seller are in the process of negotiating an
amended and restated or replacement lease (the “Adamo Lease”) for other property
leased by Purchaser from Seller located on Adamo Drive, in Hillsborough County,
Florida and operated as a Toyota dealership (the “Adamo Drive Property”). The
terms of the Adamo Lease must be acceptable and agreed upon by both Purchaser
and Seller. The agreement upon and the full execution of the Adamo Lease is a
condition precedent to the obligation of Purchaser to consummate the Closing. In
the event the Adamo Lease is not agreed upon and fully executed and delivered on
or before the Closing Date, either Purchaser or Seller may extend the Closing
Date for up to an additional thirty (30) days to provide additional time to
finalize the Adamo Lease. In the event the Adamo Lease is not agreed upon and
fully executed and delivered on or before the Closing Date (as it may have been
extended by the preceding sentence), Purchaser may, by written notice to Seller,
terminate this Agreement.
 
ARTICLE 9    
: CLOSING

 
9.1Closing. The transaction contemplated hereby shall close on the Closing Date,
with all documents and funds delivered to the offices of the Title Insurer on or
before the Closing Date. The Closing shall be accomplished though an escrow
established with the Title Insurer.
 
9.2Seller's Deliveries. On the Closing Date, Seller shall deliver to the Title
Insurer, in exchange for Purchaser's deliveries provided for below, the
following:
 
(a)Seller's special warranty deed (the “Deed”) in a form sufficient to convey
title to the Property under Florida law, which will described the Property by
both the legal descriptions of the constituent parcels making up the Property
and by an overall legal description (as to any contiguous parcels), both to be
reflected on the Survey (the conveyance will be subject only to the Permitted
Title Exceptions);
 
(b)Seller's “FIRPTA” certificate, in the form provided for by Section 1445 of
the Internal Revenue Code;
 
(c)A Title Affidavit in a form which is acceptable to the Title Insurer to
remove the gap, mechanics liens and parties in possession general exceptions
from the Title Policy;
 
(d)Seller's Quitclaim Bill of Sale conveying the Tangible Personal Property, if
any, to Purchaser in an “as is”, “where is”, “with all faults” condition;

7

--------------------------------------------------------------------------------

 

 
(e)A lease termination agreement (in recordable form) terminating the Existing
Lease and all of the parties rights, liabilities and obligations thereunder as
of the date of Closing (the “Lease Termination Agreement”);
 
(f)A counterpart of the Executive Office Lease;
(g)A recertification, as of the Closing Date, of Seller's representations and
warranties set out in Section 6.2;
 
(h)A counterpart of a closing statement setting out the Purchase Price,
adjustments and prorations thereto, and the agreed upon disbursements of the
Closing proceeds (the “Closing Statement”); and
 
(i)Such other documents, instruments, certifications and confirmations as may be
required by this Agreement or otherwise reasonably required to fully effect and
consummate the transactions contemplated by this Agreement.
 
9.3Purchaser's Deliveries. On the Closing Date, Purchaser shall deliver to the
Title Insurer, in exchange for Seller's deliveries provided for above, the
following:
(a)The Purchase Price, subject to the prorations and credits provided for by
this Agreement;
 
(b)A counterpart of the Lease Termination Agreement;
 
(c)A counterpart of the Closing Statement;
 
(d)A counterpart of the Executive Office Lease; and
 
(e)Such other documents, instruments, certifications and confirmations as may be
required by this Agreement or otherwise reasonably required to fully effect and
consummate the transactions contemplated by this Agreement.
 
9.4Approval of Closing Documents. All Closing documents to be furnished by
Seller or Purchaser pursuant to this Agreement shall be duly executed, witnessed
and notarized as required, and otherwise in a form reasonably satisfactory to
Purchaser, Seller and, to the extent within the scope of its responsibility, the
Title Insurer. Purchaser shall be responsible to have its counsel prepare
initial drafts of all the Closing documents for review by Seller's counsel at
least ten (10) days in advance of the Closing Date.
 
9.5Concurrent Transactions. All transactions required to be consummated and all
deliveries to be made concurrently with Closing shall be consummated and made
simultaneously, with the disbursements of all documents and funds from escrow
being simultaneous upon the satisfaction of all conditions for Closing.
 
ARTICLE 10    
: DEFAULT

 
10.1Purchaser's Remedies. If Seller defaults in its obligation to consummate the
Closing in accordance with the terms of this Agreement, Purchaser may, by notice
to Seller, elect at any time thereafter to (i) terminate this Agreement or
(ii) pursue specific enforcement of this Agreement. Purchaser acknowledges that
the limitation of remedies contained in this Section is a material consideration
for Seller entering into this Agreement and is a reasonable negotiated provision
between sophisticated parties.

8

--------------------------------------------------------------------------------

 

 
10.2Seller's Remedies. If Purchaser defaults in its obligation to consummate the
Closing in accordance with the terms of this Agreement, Purchaser may, by notice
to Seller, elect at any time thereafter to terminate this Agreement and receive
an amount equal to Fifty Thousand Dollars ($50,000) as agreed upon and
negotiated full and liquidated damages (the “Termination Damages”). The
Termination Damages shall be paid by Purchaser to Seller within ten (10) days of
any such termination as a result of Purchaser's default. Seller acknowledges
that the limitation of remedies contained in this Section is a material
consideration for Purchaser entering into this Agreement and is a reasonable
negotiated provision between sophisticated parties.
 
10.3Other Remedies. The remedies set out above (together with the right to
recover attorneys' fees as provided for below) are the exclusive remedies of the
parties in connection with any default of either party in their respective
obligations to consummate the Closing in accordance with the terms of this
Agreement. As to other defaults or to enforce other provisions of this
Agreement, the parties shall have all rights and remedies provided for under
Florida law.
 
10.4Attorneys' Fees. In any litigation or arbitration between Purchaser and
Seller arising out of this Agreement, the prevailing party shall be entitled to
recover all reasonable attorneys' fees expended or incurred in connection
therewith. The terms and provisions of this Section shall survive Closing or any
termination of this Agreement.
 
10.5No Termination of Existing Lease. As provided for in Section 5.1, the
termination of this Agreement shall have no impact on the Existing Lease.
 
ARTICLE 11    
: BROKERAGE

 
11.1Brokerage Representation. Seller and Purchaser each hereby represent to the
other that they have not dealt with any broker or finder with respect to the
transactions contemplated by this Agreement.
 
11.2Indemnity. Seller hereby agrees to indemnify, defend and hold harmless
Purchaser from and against any claim (and any associated costs and expenses,
including attorneys' fees) for a brokerage commission or finder's fee asserted
by any person, firm or corporation claiming to have been engaged by Seller.
Purchaser hereby agrees to indemnify, defend and hold harmless Seller from and
against any claim (and any associated costs and expenses, including attorneys'
fees) for brokerage commission or finder's fee asserted by any person, firm or
corporation claiming to have been engaged by Purchaser.
 

9

--------------------------------------------------------------------------------

 

ARTICLE 12    
: NOTICES

 
12.1Notices. Any notice, demand, request, consent, approval or other
communication (“Notice”) under this Agreement shall be given in writing and
directed as follows:
 
If to Seller:
Jeffrey I. Wooley
3800 West Hillsborough Avenue
Tampa, Florida 33614
Telephone:(813) 865-8000
Mobile:(813) 240-4046
Facsimile:(813) 874-2338
 
with a simultaneous copy to Seller's Counsel:
Foley & Lardner LLP
100 North Tampa Street
Suite 2700
Tampa, Florida 33602-5810
Attention:Walter C. Little
Telephone:(813) 225-4161
E-Mail:wlittle@foley.com
Facsimile:(813) 221-4210
 
If to Purchaser:
Asbury Automotive Tampa, L.P.
2905 Premiere Parkway, NW, Suite 300
Duluth, GA 30097
Attention:George Karolis
Telephone:(770) 418-8200
E-Mail:gkarolis@asburyauto.com
Facsimile:(678) 550-9054
 
with simultaneous copies to
 
 
 
 
 
 
and to
Purchaser's Counsel:
 
Asbury Automotive Group, Inc.
Vice President & General Counsel
2905 Premiere Parkway, NW, Suite 300
Attention:Elizabeth B. Chandler
Telephone:(770) 418-8200
E-Mail:echandler@asburyauto.com
Facsimile:(678) 550-9054
 
 
D2 Law Group P.L.
3239 Henderson Boulevard,
Second Floor
Tampa, Florida 33609
Attention:John T. Diamandis
Telephone:(813) 876-3203
E-Mail:jdiamandis@d2lawgroup.com
Facsimile:(813) 876-3253

 
12.2Method of Notice. All Notices shall be (i) personally delivered, with a
receipt confirming the date and time of delivery; (ii) delivered by a nationally
recognized delivery service (e.g., FedEx, USPS, or UPS), using a method that
allows confirmation of delivery; or (iii) delivered by certified or registered
mail, return receipt requested. Notices shall be deemed given when received or
refused by the addressee, or on the date delivery was attempted, if
undeliverable as a result of an incorrect address given by the party or a
failure to provide an updated address. Notices on behalf of a party sent by its
counsel, shall be sufficient as notice from the party itself under this
Agreement.
 
12.3Change of Address. A party may change its address for receipt of Notices by
service of a Notice of the change to the other party in accordance with this
Article.

10

--------------------------------------------------------------------------------

 

 
ARTICLE 13    
: NO THIRD PARTY BENEFITS AND ASSIGNMENT

 
13.1No Third Party Benefits and Assignment. This Agreement is for the sole and
exclusive benefit of the Purchaser and Seller and their respective successors
and assigns, and no other third party is intended to or shall have any rights
under this Agreement. The obligations of Seller hereunder shall be binding upon
Seller's estate and legal and personal representatives.
 
13.2Assignment by Purchaser. Purchaser may, without Seller's consent, assign its
rights under this Agreement to an affiliate. Any other assignment shall be
permitted only upon receipt of the prior written consent of the Seller. For
purposes of this Section, an “affiliate” of a person or entity means another
person or entity which (directly or indirectly) controls, is controlled by, or
is under common control with such person or entity and the term “control” means
the power to control (or to elect or appoint the people who control) the
policies and major operational decisions of an entity, as a result of a direct
or indirect ownership interest in the entity. Control shall be assumed in the
case of ownership (directly or indirectly) of a majority of either the total
voting interest in the subject entity or an entity which controls (directly or
indirectly) the subject entity.
 
13.3No Release of Liability. In the event of any assignment of this Agreement by
Purchaser, the assignor shall remain liable for the performance of the
obligations of Purchaser under this Agreement.
 
ARTICLE 14    
: INTERPRETATION

 
14.1Interpretation.
 
(a)Headings. The headings and captions of the Articles, Sections and paragraphs
of this Agreement are inserted for convenient reference only and are not
intended to expand, limit or otherwise affect the interpretation of the
Articles, Sections or paragraphs to which they apply.
 
(b)Entire Agreement. This Agreement (which includes any attached Exhibits and
Attachments) contains the entire agreement and understanding of the parties with
respect to the subject matter hereof. Any prior agreements or understandings are
superseded by and merged into this Agreement.
 
(c)Amendments and Waivers. This Agreement may not be amended, modified or
discharged except by an instrument in writing signed by both Purchaser and
Seller, nor may any terms of this Agreement be waived except by an instrument in
writing signed by the party to be bound thereby.
 
(d)Further Assurances. The parties each agree to do, execute, acknowledge and
deliver all such further acts, instruments and assurances and to take all such
further action before or after the Closing (for a period of ninety days
following the Closing Date) as shall be reasonably necessary to fully carry out
this Agreement and to fully consummate and effect the transactions contemplated
by this Agreement.
 
(e)Counterparts. This Agreement and any document or instrument executed pursuant
hereto may be executed in any number of counterparts each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. The parties authorize signature pages to be detached from identical
counterparts and all attached to one counterpart to form a single integrated
document.
 
(f)Partial Invalidity. If any term, covenant or condition of this Agreement or
the application thereof to any person or circumstances shall, to any extent, be
declared invalid or unenforceable,

11

--------------------------------------------------------------------------------

 

the remainder of this Agreement, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Agreement shall be valid and be enforced to the fullest
extent permitted by law. Notwithstanding the foregoing, if the limitation on
Seller's remedies set out in this Section 10.2 is found to be invalid or
unenforceable by a court of competent jurisdiction, such finding shall be deemed
to void this Agreement in its entirety ab initio.
 
(g)Time Period. Whenever under the terms of this Agreement the expiration of a
period or the time for performance of a covenant or condition falls on a
Saturday, Sunday or other non-business day, such period or time for performance
shall be extended to the next business day. Otherwise all references herein to
“days” shall mean calendar days and all references herein to “business days”
shall mean any day other than Saturday, Sunday and legal holidays.
 
(h)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to any
applicable conflict of laws principles.
 
(i)Time of the Essence. Time is of the essence of this Agreement.
 
(j)Notice of Default and Cure Period. Unless otherwise expressly provided for
under this Agreement, neither Seller nor Purchaser shall avail itself of any
remedy granted to it under this Agreement based upon an alleged default of the
other party, unless and until written notice of the alleged default, in
reasonable detail, has been delivered to the defaulting party by the
nondefaulting party (a “Default Notice”) and the alleged default has not been
cured on or before the end of the fifth (5th) business day following delivery of
the Default Notice.
 
(k)Construction. This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties, it being recognized that
this is a negotiated agreement between sophisticated parties and should be
interpreted consistent with its terms and clear intent and not more strictly
against either party.
 
(l)Attorneys' Fees. Any reference to “attorneys' fees” in this Agreement shall
be deemed to include all attorney and paralegal fees and related costs and
expenses incurred in preparation for or in connection with pre-trial, trial,
appellate, post-judgment, bankruptcy, and mediation and arbitration proceedings.
 
ARTICLE 15    
: LEGAL REQUIREMENTS AND PUBLICITY

 
15.1Disclosure Required by Law. Each of Seller and Purchaser agree to cooperate
fully with the other in completing or filing any disclosure documents or in
otherwise satisfying any disclosure requirements under applicable laws relating
to the transactions contemplated by this Agreement (including, but not limited
to, the Adamo Lease), including, but not limited to, the laws, rules and
regulations of (or enforced or administered by) the U.S. Securities and Exchange
Commission and the New York Stock Exchange (collectively, “Disclosure Laws”).
 
15.2Patriot Act. Each of Seller and Purchaser agree to cooperate fully with the
other to provide to the other such information as may be reasonably requested to
insure that this Agreement and all transactions contemplated by this Agreement
will not violate Executive Order No. 13224 on Terrorist Financing (the
“Executive Order”) or the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“Patriot Act”). The non-compliance of Seller or

12

--------------------------------------------------------------------------------

 

Purchaser (or such party's status or acts) with the Executive Order or the
Patriot Act is a default under this Agreement.
 
15.3Publicity. Seller shall not issue any press release or provide any
information relative to this Agreement or the transaction contemplated by this
Agreement to any newspaper, magazine, radio or television station, internet
based news provider or other organization, entity or individual providing news
to the public (regardless of the media) without Purchaser's prior written
consent.
 
15.4Survival. The obligations under this Article shall survive Closing.
 
ARTICLE 16    
: ENVIRONMENTAL UNDERTAKING

 
16.1Background. Purchaser and Seller acknowledge that the Property contains
certain petroleum impacted soils which pre-date the Existing Lease (the
“Pre-Existing Petroleum Contamination”) in the general locations shown on
Attachment #2 (the “Impacted Areas”). Seller has advised Purchaser that (i) it
has taken certain remediation action as to the Pre-Existing Petroleum
Contamination, including testing, monitoring, soil removal and the installation
of a passive soil vent system, and (ii) the Pre-Existing Petroleum Contamination
within the Impacted Areas has been approved for clean-up funding by the State of
Florida, but due to a low priority score the availability of State clean-up
funds is not anticipated in the near future.
 
16.2Remediation. If there is a future formal demand or request for the
remediation of the Pre-Existing Petroleum Contamination by any governmental
authority without the availability of sufficient funds from the State to
accomplish the remediation, Seller will, within ten (10) days of notice from
Purchaser elect (at Seller's option) either (i) to reimburse Purchaser for the
reasonable costs incurred by Purchaser to complete the remediation or (ii) to
himself complete the remediation. If Seller elects to reimburse Purchaser,
Seller shall reimburse Purchaser for the reasonable remediation costs incurred
within ten (10) days of receipt of any invoice therefor. If Seller elects to
himself complete the remediation, Seller shall promptly commence and diligently
pursue the completion of the remediation in accordance with all applicable laws,
regulations and other governmental requirements and Purchaser and Seller shall
enter into an access agreement (containing access rights, conditions,
restrictions and an indemnity consistent with that in the Adamo Lease, pursuant
to which Seller is conducting certain remediation work on the Adamo Property)
allowing Seller to access the Property to complete the remediation.
 
16.3Survival. The obligations under this Article shall survive Closing.
 
 
The remainder of this Page has been intentionally left blank.

13

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement, on the
dates set out beneath their signatures, effective as of the Effective Date.
 
"SELLER"
 
 
/s/ Jeffrey I. Wooley
 
JEFFREY I. WOOLEY
 
Date Executed by Seller:
 
December 17, 2010
 

 
 
 
"PURCHASER"
 
 
 
 
 
ASBURY AUTOMOTIVE TAMPA, L.P.,
 
A Delaware limited partnership
 
 
By: ASBURY AUTOMOTIVE TAMPA GP L.L.C.,
 
 
a Delaware limited liability company
 
 
As its general partner
 
 
 
 
 
 
By:
/s/ Craig T. Monaghan
 
 
Name:
Craig T. Monaghan
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Date Executed by Purchaser:
 
 
December 17, 2010
 

 
 
 
 
 
 

14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description
(Hillsborough Avenue)
PARCEL ONE:
 
Parcel I:
 
A tract in the Northeast 1/4 of Section 4, Township 29 South, Range 18 East,
Hillsborough County, Florida, described as follows:
 
From a Point of Beginning which is the point of intersection of the North
right-of-way line of West Crest Avenue and the Westerly right-of-way line of
State Road No. 600, run North 89019'22" West along the North right-of-way line
of West Crest Avenue a distance of 600.0 feet; run thence North 0°37'38" East a
distance of 648.84 feet to a point on the Southerly right-of-way line of State
Road No. 580; run thence Easterly, Southeasterly, and Southerly, along the
Southerly right-of-way line of said State Road No. 580 and the Westerly
right-of-way line of State Road No. 600 the following courses:
 
(a) Easterly along a curve to the left (radius 2914.79 feet) an arc distance of
91.87 feet (chord 91.87 feet, chord bearing South 88°34'11.5" East);
(b) South 86°00'41" East a distance of 198.76 feet;
(c) South 89°28'22" East a distance of 50.0 feet to a point of curvature;
(d) Southeasterly along a curve to the right (radius 180.0 feet) an arc distance
of 251.54 feet (chord 231.56 feet, chord bearing South 49°26'21.5" East) to a
point of tangency;
(e) South 9°24'21" East a distance of 471.28 feet;
(f) South 0°28'40" West distance of 23.80 feet to the Point of Beginning.
 
And
 
Parcel IV:
 
A tract in the Northeast 1/4 of Section 4, Township 29 South, Range 18 East,
Hillsborough County, Florida, described as follows:
 
From the point of intersection of the North right-of-way line of West Crest
Avenue and the Westerly right-of-way line of State Road No 600, run North
89°19'22" West along the North right-of-way line of West Crest Avenue a distance
of 600.0 feet to a Point of Beginning.
From said Point of Beginning, run North 0°37'38" East a distance of 349.21 feet;
run thence North 89°20'42" West a distance of 150.0 feet; run thence South
0°37'38" West a distance of 349.15 feet to a point on the North right-of-way
line of West Crest Avenue; run thence South 89°19'22" East along said North
right-of-way line a distance of 150.0 feet to the Point of Beginning.
 
And
 
Parcel VII:
 
A tract in the Northeast 1/4 of Section 4, Township 29 South, Range 18 East,
Hillsborough County, Florida, described as follows: From the point of
intersection of the North right-of-way line of West Crest Avenue and the
Westerly right-of-way line of State Road No. 600, run North 89°19'22" West along
the North right-of-way line of West Crest Avenue a distance of 750.0 feet and
run North 00°37'38" East a distance of 349.15 feet to a Point of Beginning.

15

--------------------------------------------------------------------------------

 

 
All being also described as follows:
 
A portion of the Northeast 1/4 of Section 4, Township 29 South, Range 18 East,
Hillsborough County, Florida, being more particularly described as follows:
 
BEGIN at the intersection of the Northerly right-of-way line of West Crest
Avenue and the Westerly right-of-way line of State Road No 600 (DALE MABRY
HIGHWAY); thence N.89°19'22”W., 750.00 feet along said Northerly right-of-way
line; thence N.00°37'38”E., 349.15 feet; thence N.00°32'15”E., 308.81 feet to
the Southerly right-of-way line of State Road No. 580 (HILLSBOROUGH AVENUE) and
the beginning of a non-tangent curve concave to the North, having a radius of
2914.79 feet; thence along said Southerly right-of-way line the following two
curves and two courses: Southeasterly, 242.64 feet along said curve through a
central angle of 04°46'11” (chord bears S.86°53'02”E., 242.57 feet); thence
S.86°00'41”E., 198.76 feet; thence S.89°28'22”E., 50.00 feet to the beginning of
a curve concave to the Southwest, having a radius of 180.00 feet; thence
Southeasterly 251.54 feet along said curve through a central angle of 80°03'54”
(chord bears S.49°26'21.5”E., 231.56 feet) to the said Westerly right-of-way
line of State Road No. 600; thence feet along said Westerly right-of-way line
the following two courses: S.09°24'21E., 471.28; thence S.00°28'40”W., 23.80
feet to the POINT OF BEGINNING.
 
 
PARCEL TWO
 
Parcel II:
 
Lots 1, 2 and 3 in Block 3 of Re-Plat of Drew Park Subdivision, according to the
map or plat thereof recorded in Plat Book 29, Pages 70 to 95 inclusive of the
Public Records of Hillsborough County, Florida.
 
And
 
Parcel V:
 
Lots 8, 9, 10, 25, 26, 27, 28 and 29 in Block 3 of a RE-PLAT OF DREW PARK
SUBDIVISION, as per map or plat thereof recorded in Plat Book 29, Pages 70 to
95, inclusive, of the Public Records of Hillsborough County, Florida, LESS the
North 5 feet of the West 55 feet of Lot 8 deeded to the City of Tampa in O.R.
Book 1492, Page 732, of the Public Records of Hillsborough County, Florida.
 
And
 
Parcel VI:
 
Lots 11 and 12, Block 3, Re-Plat of Drew Park, according to the Plat thereof on
file in the Office of the Clerk of the Circuit Court in and for Hillsborough
County, Florida recorded in Plat Book 29, Pages 70 through 95, inclusive, said
lands situate, lying and being in Hillsborough County, Florida.
 
All also being described as follows:
 
Lots 1, 2, 3, 8, 9, 10, 11, 12, 25, 26, 27, 28 and 29, Block 3, RE-PLAT OF DREW
PARK SUBDIVISION, according to the plat thereof recorded in Plat Book 29, Pages
70 to 95, inclusive, of the Public Records of Hillsborough County, Florida, LESS
the North 5 feet of the West 55 feet of Lot 8 deeded to the City of Tampa in
Official Records Book 1492, Page 732, of the Public Records of Hillsborough
County, Florida.
 
 

16

--------------------------------------------------------------------------------

 

PARCEL THREE:
 
Parcel III:
 
Lot "F" of Block 2, of Re-Plat of Drew Park, as per map or plat thereof, as
recorded in Plat Book 29, Pages 70 to 95, of the Public Records of Hillsborough
County, Florida;
 
LESS AND EXCEPT:
 
A tract consisting of part of said Lot "F" described as follows: From the
Southeast corner of said Lot "F" run North 89°57'35" West along the South
boundary of said Lot "F", a distance of 484.0 feet to the Southwest corner of
said Lot "F"; run thence North 0°02'35" West along the West boundary of said Lot
"F" a distance of 99.10 feet; run thence North 14°10'45" East along the
Northwesterly boundary of said Lot "F" a distance of 5.5 feet; run thence South
84°45'20" East a distance of 141.35 feet; run thence North 28°50'30" East a
distance of 257.20 feet; run thence South 89°37'15" East a distance of 217.89
feet to a point on the East boundary of said Lot "F"; thence South along said
East boundary of Lot "F" a distance of 315.7 feet to the Point of Beginning.
 
AND LESS AND EXCEPT:
 
The North 206.23 feet of the East 98.9 feet of Lot "F", Block 2, Re-Plat of Drew
Park, according to the plat thereof on file in the Office of the Clerk of the
Circuit Court, in and for Hillsborough County, Florida, recorded in Plat Book
29, Page 72, said lands situate lying and being in Hillsborough County, Florida.
 
Being also described as:
 
A portion of LOT "F", BLOCK 2, Re-Plat of Drew Park, as recorded in Plat Book
29, Pages 70 to 95, of the Public Records of Hillsborough County, Florida being
mare particularly described as follows:
 
BEGIN at the Northwest corner of said LOT “F”, thence S.89°21'25”E., 278.07 feet
along the Northerly boundary line of said LOT “F”, said line also being the
Southerly right-of-way line of WEST CREST AVENUE to the boundary line of the
property described in Official Records Book 9836, Page 1656; thence along said
boundary line the following four courses: S.00°30'55”W., 206.26 feet; thence
N.89°02'02”W., 118.75 feet; thence S.29°20'56”W., 257.00 feet; thence
N.84°12'24”W., 141.38 feet to the Westerly boundary line of said LOT”F”, said
line also being the Easterly right-of-way line of NORTH CORTEZ AVENUE; thence
N.14°39'55”E., 431.16 feet along said Westerly lot line and said Easterly
right-of-way line to the POINT OF BEGINNING.
 

17

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Permitted Title Exceptions
 
 
1.    
General or special taxes and assessments required to be paid in the year 2011
and subsequent years.

 
2.    
Easements for sanitary sewers and/or other utilities, as recited/shown on the
Plat of Re-Plat of Drew Park recorded in Plat Book 29, Page(s) 70; as affected
by Ordinance No. 3756-A, passed and ordained June 22, 1965 by the City Council
of the City of Tampa, approved June 25, 1965, recorded July 19, 1965 in Official
Records. Book 1478, Page 276. (As to Parcels II, III, V and VI)

 
3.    
Reservations in favor of the United States of America contained in Quit Claim
Deed from The United States of America to Joe L. Moore & Company, Inc., an
Alabama corporation, dated April 7, 1949, filed April 8, 1949 in Deed Book 1519,
Page 442; as affected by: Correctional Quitclaim Deed dated April 18, 1949,
filed April 21, 1949 in Deed Book 1521, Page 284. (As to Parcels II, III, V and
VI)

 
4.    
Reservations in favor of the United States of America contained in Quit Claim
Deed from United States of America to G. L. Reeves, Mrs. John B. Sutton, Henry
C. Tillman and W. Frank Hobbs, dated March 9, 1950, filed March 15, 1950 in Deed
Book 1565, Page 162. (As to Parcels I and IV)

 
5.    
Covenants, conditions and restrictions contained in the Restriction Agreement by
Joe L. Moore & Company, Incorporated, dated April 25, 1949, filed April 25, 1949
in Deed Book 1521, Page 510, but deleting any covenant, condition or restriction
indicating a preference, limitation or discrimination based on race, color,
religion, sex, handicap, familial status, or national origin to the extent such
covenants, conditions or restrictions violate 42 USC 3604(c). (As to Parcels II,
III, V and VI)

 
6.    
Terms, covenants, conditions, rights, duties, obligations and easements
contained in the Agreement between City of Tampa, a Florida municipal
corporation and Joe L. Moore & Company, Inc., an Alabama corporation, dated
September 14, 1949, filed December 30, 1949 in Deed Book 1553, Page 325; as
affected by Quit Claim Deed dated December 29, 1949, filed January 5, 1950 in
Deed Book 1555, Page 353. (As to Parcels II, III, V and VI)

 
7.    
Hold Harmless Agreements recorded in Official Records Book 6894, Page 453 and
Official Records Book 8221, Page 1494. (As to Parcels I and IV)

 
8.    
Easement granted to Tampa Electric Company, a Florida corporation, from Jeffrey
L. Wooley, dated February 9, 1995, recorded March 3, 1995 in Official Records
Book 7684, Page 1570. (As to Parcel I)

 
9.    
City of Tampa Resolution No. 2002-1001 recorded in Official Records Book 11938,
Page 659.

 
10.    
Hold Harmless Agreement recorded in Official Records Book 12823, Page 1694. (As
to Parcel VII)

 
11.    
Easement granted to Tampa Electric Company recorded in Official Records Book
13388, Page


18

--------------------------------------------------------------------------------

 

707. (As to Parcel I)
 
12.    
Hold Harmless Agreement recorded in Official Records Book 13632, Page 1377. (As
to Parcel I)

 
13.    
Matters reflected on the Survey prepared by Scott R. Fuller, Fl. Reg. Land
Surveyor No. 5185, of Landmark Engineering & Surveying Corporation, dated
10/11/10.

 
14.    
Unrecorded 3M Media Lease Renewal Agreement between Margol Properties, as
Landlord, and National Advertising Company, d/b/a 3M Media, dated the 13th day
of February 1996 relating to an existing billboard on Parcel VII.

 
NOTE: All recording references in this commitment/policy shall refer to the
Public Records of Hillsborough County, unless otherwise noted.
 

19

--------------------------------------------------------------------------------

 

EXHIBIT C
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) is made and effective as of the ____ day of
____________, 2010 (the “Effective Date”), by and between
______________________________, (“Lessor”), and JEFFREY I. WOOLEY (“Lessee”).
 
WITNESSETH:
 
1.    Leased Premises. Lessor hereby demises and leases to Lessee and Lessee
hereby accepts from Lessor that certain office space located within the Courtesy
Nissan building (the “Building”) located on the property (the “Property”) at
3800 West Hillsborough Ave, Tampa, Florida as further described in the sketch
attached hereto as Schedule A (the “Leased Premises”). The Leased Premises
consists of an existing single office, together with an adjoining area for an
executive assistant, as show on Schedule A. In addition to the Leased Premises,
Lessee has certain appurtenant access, parking and use rights but only to the
extent expressly set out in this Lease. Lessee hereby accepts the Leased
Premises in the condition they are in at the beginning of this Lease, subject to
all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use of the Leased Premises and any
covenants or restrictions of records, and agrees to maintain said Leased
Premises in the same condition, order and repair as they are at the commencement
of this Lease, excepting reasonable wear and tear arising from the use thereof
under this Lease. Lessee acknowledges that Lessor has made no representation nor
given any warranty, as to the present condition of the Leased Premises or of the
improvements located thereon or appurtenants thereto.
 
2.    Term.
 
(a)    Commencement. This Lease is for a ten (10) year term (the “Term”)
commencing on the Effective Date, and ending at 5:00 p.m. on the tenth (10th)
anniversary of the Effective Date, unless the Lease is sooner terminated or the
expiration date of the Term is accelerated as provided for in this Lease;
provided that the Term shall automatically expire upon (i) the death of Lessee;
or (ii) Lessee's failure to utilize the Leased Premises for one hundred eighty
(180) consecutive days, unless during the 180-day period Lessee provides written
notice to Lessee that it intends to utilize the Leased Premises at some point in
the future.
 
(b)    Surrender at End of Term; Waiver. Lessee shall immediately surrender
possession of the Leased Premises at the expiration of the Term, or upon its
sooner termination. Lessee shall remove all of Lessee's property and leave the
Leased Premises broom clean, free of debris and in good order and condition. In
addition, Lessee shall deliver to Lessor all keys, access cards or other entry
devices for the Leased Premises or Building. Any property of Lessee remaining in
the Leased Premises or elsewhere on the Property at the expiration of the Term
or sooner termination of this Lease shall be deemed abandoned by Lessee and may
be disposed of as Lessor deems appropriate without any liability or accounting
to Lessee.
 
(c)    Holding Over. Lessee shall not remain in possession of the Leased
Premises after the expiration of the Term or sooner termination of this Lease
without the express written consent of Lessor (a “Holdover”). During any
Holdover Lessee shall remain bound by and subject to all the terms of this
Lease, but Lessor shall not be required to provide any utilities or services
under Section 4. During the period of any Holdover, Lessee shall be liable to
Lessor for holdover rent determined on a per diem basis for each day of the
Holdover. The daily Holdover rent shall be an amount equal to $250 multiplied by
a fraction the numerator of which is the CPI Index (CPI-U, U.S. City Average, or
equivalent successor index) for the month two months prior to the month in which
the Holdover commences and the denominator of which is the corresponding CPI

20

--------------------------------------------------------------------------------

 

Index for September 2010.
 
3.    Rent. This Lease is being entered into as part of a larger transaction
contemplated pursuant to an Agreement of Purchase and Sale dated
{**________________}, 2010 between Lessor, as Purchaser and Lessee, as Seller
(the “Purchase Contract”). The Closing under the Purchase Contract corresponds
to the Effective Date of this Lease. This Lease constitutes a portion of the
consideration under the Purchase Contract, accordingly, no rent or other
payments for real estate taxes, insurance, operating costs or utilities is due
or payable, monetary or otherwise, except as otherwise expressly provided for in
this Lease. If it is determined that any sales taxes are due in connection with
this Lease, Lessee shall be responsible for the timely payment of the sales
taxes, together with any penalties and interest for the late payment thereof.
 
4.    Utilities and Services. All utilities and services, if utilized by Lessee
during the Term, shall be paid for by Lessor directly to such applicable vendor,
including, but not limited to, gas, heat, electric, sewer, lighting, window
cleaning, cable, high speed internet, janitorial expenses and trash disposal.
Lessor shall not be liable if the furnishing by any supplier of any utility or
other service to the Leased Premises shall be interrupted or impaired for any
reason. Lessor has no obligation to provide any utilities or services other than
those which are currently provided to the Leased Premises and reserves the
unrestricted right to change providers at any time and from time to time.
 
5.    Use Clause. Lessee shall use the Leased Premises for general office
purposes for Lessee's own personal use only. Lessee shall not use the Leased
Premises for any illegal or improper purpose which shall constitute a nuisance
nor do or suffer anything to be done in or about the Leased Premises which will
violate any laws, rules, regulations or ordinances, or increase the rate of fire
or other insurance or jeopardize the coverage of the same. Lessee accepts the
Leased Premises in their “As-Is”, “Where Is” state and condition.
 
6.    Lessee's Obligations. Lessee shall:
 
(a)    Use the Leased Premises only for personal office use.
 
(b)    Use in a reasonable and non-excessive manner, all electrical, plumbing,
sanitary, heating, ventilating, air conditioning and other facilities and
appliances in or on the Leased Premises.
 
(c)    Not permit any Lessee Invitee (as defined in Section 9) to destroy,
damage, impair or remove any part of the structure of the Leased Premises or
Building, nor shall Lessee do any such thing.
 
(d)    Not cause liens of any kind (whether for materials, wages, labor or
services) to be placed against the Leased Premises or Property. If any such
liens are filed, with or without Lessee's knowledge, Lessee shall immediately,
at Lessee's sole cost and expense, take whatever action is necessary to cause
such liens to be satisfied and discharged within ten (10) days of a demand from
Lessor. Lessor's interest in the Property is not subject to liens for
improvements made for, by or on behalf of Lessee.
 
(e)    Not use the Leased Premises for the production, sale or storage of any
toxic or hazardous chemicals, wastes, materials or substances, or any pollutants
or contaminants, as those terms are defined in any applicable federal, state,
local or other governmental law, statute, ordinance, code, rule or regulation
relating to protection of the environment (“Hazardous Substances”), not use any
Hazardous Substance in the Leased Premises, and not permit any Hazardous
Substance to be disposed of from, in or on the Leased Premises. Lessor shall
have the right to enter the Leased Premises to inspect the same for compliance
with the provisions of this Section. Lessee agrees to indemnify Lessor and its
partners against, and to hold Lessor and its partners harmless from, any and all
claims, demands, judgments, fines, penalties, costs, damages and

21

--------------------------------------------------------------------------------

 

expenses resulting from any violation by Lessee of this Section or of any laws,
statutes, ordinances, codes, policies, orders, rules and regulations regulation
or imposing standards or requirements in connection with Hazardous Substances
(“Environmental Regulations”), including court costs and attorneys' fees in any
suit, action, administrative proceeding or negotiations resulting therefrom, and
including costs of remediation, clean-up and detoxification of the Leased
Premises and the environment. Lessee's obligations and liabilities under this
Section shall survive the expiration or termination of this Lease.
 
(f)    Not use the Leased Premises in any manner, or engage in any activities on
the Property that would interfere with the operation of the businesses being
operated on the Property by Lessor or any subtenant of Lessor.
 
7.    Maintenance and Repairs. Lessor shall be responsible for all maintenance,
repair and replacement of the Building in which the Leased Premises are located,
including roofs, floor slabs, painting, sprinkler systems (including monitoring
costs) and any other structural and non-structural maintenance, repairs and
replacements, but not finish items such as carpeting and painting. The heating
and air conditioning equipment serving the Leased Premises shall at all times be
kept in good order, condition and repair by Lessor. Lessor's obligation to
maintain and repair hereunder shall not include any of Lessee's personal
property, such as computers, fax machines, copiers, refrigerators, etc.
 
8.    Alterations; Addition.
 
(a)    Lessee shall not make any alterations, additions or improvements to the
Leased Premises (or elsewhere within the Property) without the prior written
consent of Lessor, which Lessor may withhold in its sole and absolute
discretion. All such work shall be carried on in compliance with all
governmental orders, regulations and permits.
 
(b)    Unless otherwise agreed to in writing, all alterations, additions or
improvements constituting a material part of the structure of the Leased
Premises shall become the property of Lessor at the end of the Term and shall
remain in and be surrendered with the Leased Premises upon expiration or
termination of this Lease. Lessee may remove any other alterations, additions,
improvements, appliances or equipment installed by Lessee which can be removed
without substantial damage to the Leased Premises. Lessor may condition any
alteration, addition or improvements upon Lessee's agreement to remove it or to
allow it to remain upon the expiration or earlier termination of this Lease.
Lessee shall repair all damage resulting from the removal of any of the
foregoing items and make proper restoration of the Leased Premises, to Lessor's
reasonable satisfaction (which obligation shall survive the expiration or
earlier termination of this Lease).
 
9.    Access; Parking.
 
(a) Lessee's Access. Lessee, its agents, employees, invitees, and guests, shall
have uninterrupted and unimpeded access to the Leased Premises and reasonable
ingress and egress to common and public areas of the Building twenty-four hours
a day, seven days a week; provided, however, Lessor, by reasonable regulation
imposed upon the Building operations, may (i) limit access to certain areas to
employees and/or business customers only (and thereby exclude Lessee therefrom),
and (ii) limit and control such access for the comfort, convenience, safety and
protection of tenants, agents, employees, invitees, and guests in the Building,
or as needed for making repairs and alterations or for security purposes
(“Access Regulations”). Lessee shall be responsible for providing access to the
Leased Premises to its agents, employees, invitees and guests (“Lessee's
Invitees”) after business hours and on weekends and holidays, but in no event
shall Lessee's use of and access to the Leased Premises during non-business
hours compromise the security of the Building. Lessee will comply with and cause
Lessee's Invitees to comply with the Access Regulations.

22

--------------------------------------------------------------------------------

 

 
(b) Lessor's Access. Lessor shall have the right, at all reasonable times and
upon reasonable oral notice, either itself or through its authorized agents, to
enter the Leased Premises (i) to make repairs, alterations or changes as Lessor
deems necessary, (ii) to inspect the Leased Premises, (iii) to confirm
compliance with this Lease, (iv) to exercise rights or remedies hereunder, and
(v) to show the Leased Premises to prospective mortgagees and purchasers, all in
a manner reasonably intended to minimize disturbance of Lessee's business.
 
(c) Parking. During the term of this Lease, Lessee shall have the exclusive use
of at least one (1) designated parking space in the parking area supporting the
Building (the “Reserved Space”). The Reserved Space may be relocated from time
to time by Lessor, but shall at all time be among the most conveniently located
parking spaces available. In addition, Lessee shall have the non-exclusive use
(for Lessee's Invitees while visiting Lessee) in common with Lessor, other
tenants of the Building, their guests, agents, employees, invitees and guests on
a space available basis, of the non-reserved common automobile parking areas,
driveways, and walkways of the Building, subject to rules and regulations for
the use thereof as prescribed from time to time by Lessor (“Parking
Regulations”). The Reserved Space will be designated as “reserved” but Lessor
shall have no obligation to police the usage of the Reserved Space. Lessee
acknowledges that Lessor has no obligation to provide security or a parking lot
attendant and Lessor shall have no liability on account of any loss or damage to
any vehicle or the contents thereof, or any personal injury, property damage or
other tort liability suffered by Lessee or any Leseee Invitee, and Lessee hereby
agrees to bear the risk of loss for same. If and when so requested by Lessor,
Lessee shall furnish Lessor with the license numbers and descriptions of any
vehicles of Lessee's Invitees. Lessor reserves the right to designate and change
from time to time the parking spaces to be utilized by Lessee's Invitees.
 
10.    Insurance and Indemnification.
 
(a)    Lessee's Insurance.
 
(1)    Personal Property. Lessee shall be responsible to provide insurance
coverage on Lessee's personal property in and about the Leased Premises. In no
event shall Lessor have any liability to Lessee for any loss of or damage to
Lessee's personal property, including, but not limited to damage by fire, theft,
leaking water, water sprinkler discharge or otherwise.
 
(2)    Comprehensive General Liability Insurance. Lessee shall maintain
comprehensive general liability insurance covering all occurrences within the
Leased Premises or involving Lessee or Lessee's Invitees occurring anywhere on
the Property during the Term (and during any Holdover) with limits of coverage
of not less than One Million Dollars ($1,000,000), combined single limit, per
occurrence, with a deductible (or self insured amount) not to exceed a total of
$20,000.
 
(3)    Lessor as Additional Insured. Lessor (and such other parties as may be
designated by Lessor) shall be named as an additional insured under Lessee's
comprehensive general liability insurance policy. Prior to commencement of the
Term or immediately thereafter, Lessee shall provide evidence of such coverage
and, at least thirty (30) days prior to the expiration of such coverage (and
within ten days of a written request by Lessor), evidence of the renewal
thereof, all of which evidence shall be reasonably satisfactory to Lessor. Such
insurance shall also contain a provision that the same may not be cancelled
without thirty (30) days prior written notice to Lessor by certified or
registered mail.
 
(b)    Lessee's Indemnity and Repairs. Lessee will indemnify, defend, protect
and hold Lessor and Lessor's subtenants and their respective agents, employees
and invitees harmless from and against any and all demands, claims, proceedings,
actions or causes of action, losses, damages, liabilities, costs or expenses

23

--------------------------------------------------------------------------------

 

(including attorneys fees and costs) arising from or occasioned by (i) Lessee's
use or occupancy of the Leased Premises; (ii) any occurrence on the Leased
Premises or any occurrence involving Lessee's Invitees anywhere on the Property;
(iii) any act, omission, or negligence of Lessee or Lessee Invitees; or (iv) any
violation of this Lease or failure to comply with any of its terms by Lessee
(including, without limitation, a violation of the Access Regulations or Parking
Regulations). Without intending to limit the general nature of the foregoing,
Lessee will promptly repair to Lessor's reasonable satisfaction (or as to
repairs outside the Leased Premises reimburse Lessor for the reasonable cost of
any repairs made by Lesssor of) any damage caused by Leseee or any Lessee
Invitee. This Section will survive the termination of this Lease and the
expiration of the Term of this Lease.
 
11.    Fire or Other Hazard; Condemnation.
 
(a)    Partial Damage. If the Leased Premises shall be partially damaged by fire
or other hazard but not to such extent as to render the Leased Premises wholly
untenantable, repairs shall be made by Lessor as soon as reasonably may be done.
In the event that the Leased Premises have not been substantially repaired
within twenty (20) days after the occurrence of such fire or other hazard,
Lessee may, upon written notice to Lessor, terminate this Lease by written
notice to Lessor and thereby both Lessor and Lessee shall be relieved of all
obligations hereunder, except those that expressly survive a termination of this
Lease.
 
(b)    Material Damage. In the event the Building is damage by fire or other
hazard such that Lessor (in its sole discretion) elects, at any time after the
occurrence of such fire or other hazard to not substantially repair the Building
to its condition prior to the casualty, Lessor shall have the right to terminate
this Lease by written notice to Lessee and thereby both Lessor and Lessee shall
be relieved of all obligations hereunder, except those that expressly survive a
termination of this Lease.
 
(c)    Notice to Lessor. Lessee shall notify Lessor of any damage to the Leased
Premises by fire or other hazard and also of any dangerous or defective
conditions within the Leased Premises promptly upon the occurrence of such fire
or other hazard or discovery of such condition.
 
(d)    No Liability. In no event in the case of any such destruction shall
Lessor be required to repair or replace Lessee's stock in trade, leasehold
improvements or other personal property of Lessee.
 
(e)    Taking. In the event that all or a part of the Leased Premises shall be
taken by eminent domain or conveyed to the condemning authority in lieu of a
condemnation (a “taking”) which affects the purpose for which the Leased
Premises were leased or which materially prevents Lessee from the enjoyment of
its rights under this Lease, Lessor or Lessee may terminate this Lease.
 
(f)    Taking Waiver. Lessee waives all claims against Lessor by reason of the
complete or partial taking of the Leased Premises and hereby relinquishes and
assigns unto Lessor any rights and damages to which Lessee might otherwise be
entitled for condemnation of the leasehold estate created by this Lease;
provided, however, that Lessee shall nevertheless be entitled to make any claims
which Lessee may have against the condemning authority for relocation damages,
damages for Lessee personal property and any other payments lawfully due (except
as assigned to Lessor above). It is the parties intent that all condemnation
awards and claims relating to the real estate on which the Leased Premises are
located shall belong solely to Lessor and Lessee shall have no claim to any
interest therein, including, but not limited to, any claim for any leasehold
interest or easement rights.
 
(g)    Replacement Premises. If this Lease is terminated by Lessor under this
Section, Lessor shall provide to Lessee, at Lessee's option (with the election
by Lessee to be made within ten days of a request by

24

--------------------------------------------------------------------------------

 

Lessor), either the Replacement Rent provided for in Section 14 or the Relocated
Premises as provided for in Section 28 (which may or may not be part of a
relocation of Lessor's offices).
 
12.    Assignment; Subletting. This Lease is personal to Lessee and Lessee shall
not transfer, assign or encumber this Lease, sublet or rent the Leased Premises
or any part thereof, nor transfer any right to possession or occupancy thereof
to any person, corporation, partnership or association, nor advertise the same
in any newspaper or other place.
 
13.    Default. Any one (1) or more of the following shall constitute an “Event
of Default” under this Lease:
 
(a)     Failure by either party to perform or observe any term, covenant or
condition contained in this Lease or any Access Regulation or Parking Regulation
(a “Breach”), which Breach shall continue for a period of fifteen (15) days
after written notice received thereof; provided, however, that if such
obligation is of such nature that more than fifteen (15) days are required for
its performance then such party shall not be deemed to be in default hereunder
if it commences performance within such fifteen (15) day period and thereafter
proceeds diligently to prosecute the same to completion;
 
(b)     An assignment by a party for the benefit of creditors or the appointment
of a receiver for legal proceedings or otherwise;
 
(c)     Any Breach by Lessee if prior written notice of the same Breach (i.e., a
prior and separate failure to comply with the same term, covenant, condition,
Access Regulation or Parking Regulation) was given to Lessee by Lessor twice
during the prior six (6) month period;
 
(d)     The institution of bankruptcy proceedings by a party, or institution of
bankruptcy proceedings against a party, which are not withdrawn or dismissed
within sixty (60) days after the institution of such proceedings: or
 
(e)     Any default by the Seller under the Purchase Contract beyond any
applicable notice and cure period provided for therein.
 
14.    Termination Arising from Default; Lessee Remedy. In the event that a
party commits, or allows an Event of Default (as set forth in Section 13 above)
to occur, the non-defaulting party may (without any further notice or cure or
grace period) serve written notice on the other party as to the effective date
of termination of this Lease. In such event, the defaulting party shall have no
right to avoid such termination by the performance of any condition, term or
covenant broken. A termination of this Lease under the foregoing provision shall
not be deemed a waiver of any other rights or remedies available hereunder, at
law or in equity, nor shall such termination relieve the other party of its
liability for any actual damages or losses suffered by reason of such default.
Upon the termination of this Lease by Lessee as a result of the occurrence of an
Event of Default by Lessor beyond all applicable cure periods, Lessee's right of
termination hereunder shall include the right to enter into a replacement lease
with a third party for a term equal to or less than the remainder of the Term
and for space that is approximately the same size and dimensions as the Demised
Premises, with all reasonable rent, operating expenses, utility costs and other
standard rental obligations of the replacement lease (“Replacement Rent”) being
subject to full reimbursement by Lessor (it being understood that all monetary
provisions of the Replacement Lease shall be consistent with the then prevailing
market rates); provided, however, that in no event shall the Replacement Rent to
be paid by Lessor exceed what would have been the fair market rent for the
Leased Premises for the shorter of (i) the term of the replacement lease and
(ii) the remainder of the Term of this Lease. Lessor shall have thirty (30) days
(upon

25

--------------------------------------------------------------------------------

 

Lessor's receipt of a detailed invoice from Lessee) to reimburse Lessee for all
reasonable Replacement Rent under the Replacement Lease. Other than for the
Replacement Rent, Lessor shall have absolutely no liability or obligations
under, for or in connection with the replacement lease.
 
15.    Limitation of Liability. EXCEPT AS PROVIDED FOR IN SECTION 14 ABOVE AND
IN THE INDEMNIFICATIONS (AND RELATED OBLIGATIONS) SET OUT IN SECTIONS 6 AND 10,
NEITHER PARTY SHALL BE LIABLE UNDER THIS LEASE FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT OR SPECIAL, LOSSES, DAMAGES OR EXPENSES. IN ADDITION,
LESSOR SHALL HAVE NO PERSONAL LIABILITY HEREUNDER; ANY CLAIM BY LESSEE SHALL BE
LIMITED TO LESSOR'S INTEREST IN THE PROPERTY.
 
16.    Prevailing Party; Attorneys' Fees and Legal Costs. Where litigation is
instituted as between Lessor and Lessee for any cause arising under or related
to this Lease, the prevailing party in such litigation shall be entitled to
recover in addition to all other legal damages, the reasonable expenses of such
litigation including attorneys' fees and other legal costs.
 
17.    Quiet Enjoyment. Lessor represents and warrants that it is the true and
lawful owner of the Leased Premises and is lawfully empowered to enter into this
Lease, and that so long as Lessee shall timely and fully perform all of Lessee's
covenants and obligations hereunder, Lessee shall have and enjoy quiet enjoyment
and peaceable possession of the Leased Premises, subject, however, to all the
terms, covenants and conditions of this Lease.
 
18.    Waiver of Non-Performance. Failure by Lessor or Lessee to exercise any of
their respective rights hereunder upon non-performance by the other party of any
condition, covenant or provision herein contained shall not be construed as a
waiver thereof, nor shall the defective performance or waiver of non-performance
of any such condition, covenant or provision by the other party be construed as
a waiver of the rights of the non-defaulting party as to any subsequent
defective performance or non-performance hereunder.
 
19.    Entire Contract. This Lease constitutes the entire contract between the
parties hereto and there are no understandings, promises, representations or
warranties, oral, written or otherwise, relating to the subject matter of this
Lease, which exist or bind any of the parties hereto, their respective heirs,
executors, administrators, successors or assigns, except as set forth herein.
All prior agreements and understandings relative to Lessee's use of the Leased
Premises or any other part of the Property are superseded by this Lease and of
no further force or effect. No amendment, change or addition to this Lease shall
be binding upon Lessor or Lessee unless reduced to writing and signed by both
parties. No waiver of any of the terms, covenants or conditions of this Lease
shall be enforceable unless reduced to writing and signed by the party granting
the waiver.
 
20.    Applicable Law. It is mutually understood and agreed that this Lease
shall be interpreted in accordance with the laws of the State of Florida and
that no presumption shall be deemed to exist in favor of or against either party
hereto as a result of the preparation or negotiation of the same.
 
21.    Severability. If any provision of this Lease is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Lease will remain in full force and effect. Any provision of this Lease
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.
22.    Notices. All notices, consents, waivers and other communications required
or permitted by this Lease shall be in writing and shall be deemed given to a
party when: (a) delivered to the appropriate

26

--------------------------------------------------------------------------------

 

address by hand or by nationally recognized overnight courier service (costs
prepaid); (b) sent by facsimile with confirmation of transmission by the
transmitting equipment; or (c) received or rejected by the addressee, if sent by
certified mail, return receipt requested or by nationally recognized overnight
courier service, in each case to the following addresses (except that hand
deliveries need not be made to the following addresses if delivered directly to
the individual named below) or facsimile numbers and marked to the attention of
the person designated below (or to such other address, facsimile number, or
person as a party may designate by notice to the other party):
LESSOR:
 
Asbury Automotive Tampa, L.P.
2905 Premiere Parkway, NW, Suite 300
Duluth, GA 30097
Attention:    George Karolis
Telephone:    (770) 418-8200
E-Mail:    gkarolis@asburyauto.com
Facsimile:    (678) 550-9054
 
With a simultaneous copy to:
 
Asbury Automotive Group, Inc.
2905 Premiere Parkway, NW, Suite 300
Duluth, GA 30097
Attention:    Elizabeth B. Chandler
Vice President & General Counsel
Telephone:    (770) 418-8200
E-Mail:    echandler@asburyauto.com
Facsimile:    (678) 550-9054
 
LESSEE:
 
Jeffrey I. Wooley
3800 W. Hillsborough Avenue
Tampa, FL 33614
 Telephone:    (813) 865-8000
E-Mail::    aireverett@aol.com
Cell Phone:     (813) 240-4064
Facsimile:    (813) 874-2338
 
 
23.    Terminology. All words herein referring to Lessor or Lessee shall be
taken to be such gender and number as the circumstances may require.
 
24.    Construction. The headings of sections within this Lease are provided for
convenience only and will not affect its construction or interpretation. All
references to sections refer to the corresponding sections of this Lease, unless
otherwise expressly indicated.
 
25.    Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed to be an original, but all of which taken together shall
constitute one (1) and the same instrument.

27

--------------------------------------------------------------------------------

 

 
26.    Termination.     Lessee shall have the right to terminate this Lease for
cause or no cause whatsoever at any time upon thirty (30) days prior written
notice delivered to Lessor in accordance with Section 22 herein. Should Lessee
exercise such termination right, it shall remain liable and responsible for the
payment of any outstanding liabilities and/or fees incurred pursuant to the
terms of this Lease prior to the termination date as well as any obligations
that survive a termination of this Lease.
 
27.    Recordation. This Lease shall not be recorded by Lessee. Any recordation
of this Lease by Lessee shall constitute a default hereunder, giving Lessor an
immediate right to terminate this Lease.
 
28.    Relocation. Lessor expressly reserves the right, at Lessor's sole cost
and expense, to relocate the Leased Premises to other space ("Relocated
Premises") within the Building (or, in the event Lessor transfers all or
substantially all of its offices from the Building to another location within a
fifty (50) mile radius of the Building (“Replacement Administrative Offices”),
within such Replacement Administrative Offices) that consists of approximately
the same dimensions and size as the Leased Premises. The right granted to Lessor
in this Section 28 shall be conditioned on Lessee not suffering any restriction
of access or enjoyment of use between the transfer from the Leased Premises to
the Relocated Premises, other than is reasonably necessary in connection with
the move from the Building to the Replacement Administrative Offices. The
reasonable cost of moving Lessee's personal property to, and the decoration and
preparation of, the Relocated Premises shall be at Lessor's sole expense. Lessor
shall have the right, in Lessor's sole discretion, to use any decorations and
materials from the Leased Premises, or other materials, so that the Relocated
Premises shall be comparable in its interior design and decoration to the Leased
Premises. In the event Lessee is transferred to a Relocated Premises, all terms
and conditions of this Lease shall remain unchanged, including Lessee's monetary
obligations hereunder. In connection with any improvements or renovations to or
replacement of the Building, the Leased Premises may be temporarily relocated to
the Relocated Premises and then relocated back, both such relocations being
pursuant to the terms of this Section.
 
29.    Early Expiration. Notwithstanding anything else in this Lease, if (i) the
Property is sold by Lessor to an unaffiliated third party and not leased-back by
Lessor (or an affiliate) such that Lessor (or an affiliate) no longer operates
the Property or (ii) the business operated at the Property by Lessor (or its
affiliate) is closed and no substitute business is operated which houses
Replacement Administrative Offices, as contemplated by Section 28 above), Lessor
may, by written notice to Lessee, terminate this Lease. If this Lease is
terminated by Lessor under this Section, Lessor shall provide to Lessee, at
Lessee's option (with the election by Lessee to be made within ten days of a
request from Lessor), either the Replacement Rent provided for in Section 14 or
the Relocated Premises as provided for in Section 28 (which may or may not be
part of a relocation of Lessor's offices).
 
30.    Subordination. This Lease and the rights of Lessee under this Lease are
and shall be in all respects subject and subordinate to the lien of any mortgage
now or in the future encumbering the Property. This subordination shall be
automatic upon the filing of a mortgage encumbering the Property and no
additional document of subordination shall be required.
 
31.    Radon Gas Disclosure. Florida Statute 404.056(5) requires the following
disclosure statement:
 
"RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department."

28

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of the date
first written above.
    
 
WITNESSES:
 
LESSOR:
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Print Name:
 
 
Print Name:
 
 
 
 
Title:
 

 
 
WITNESSES:
 
LESSEE:
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
JEFFREY I. WOOLEY
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 

 
 

29

--------------------------------------------------------------------------------

 

SCHEDULE A
 
(SKETCH OF LEASED PREMISES)

30

--------------------------------------------------------------------------------

 

Attachment #1
 
 
A copy of the Disclosure Letter follows this Page.
 
 

31

--------------------------------------------------------------------------------

 

Attachment #2
 
 
A site plan showing the Impacted Areas follows this Page.
 
 

32